Per Curiam.
This case involves a dispute over ownership of a strip of land approximately 73 feet in width lying between adjacent landowners.
The trial court made a finding of fact after hearing testimony from surveyors representing both parties that plaintiff had sustained his burden of proof as to the correct boundary line established by blazed trees and public recognition. Where the boundary line between quarter sections of land has gone unquestioned for a long time it ought not to he disturbed upon a mere disagreement between surveyors. Case v. Trapp (1882), 49 Mich 59; Daley v. Gruber (1960), 361 Mich 358.
The findings of fact made by the trial court are not clearly erroneous and will not be set aside by this Court. GCR 1963, 517.1.
Affirmed. No costs, a public question being involved.